Cite as 2013 Ark. 388

                 SUPREME COURT OF ARKANSAS
                                              No.


IN RE ARKANSAS SUPREME COURT                        Opinion Delivered   October 3, 2013
COMMITTEE ON SECURITY AND
EMERGENCY PREPAREDNESS




                                        PER CURIAM

       We reappoint Lawrence County Sheriff Jody Dotson, Lieutenant Norman Hale of the

White County Sheriff’s Department, and Larry Crane, Pulaski County Circuit Clerk, to the

Supreme Court Committee on Security and Emergency Preparedness for three-year terms to

expire on September 30, 2016. We thank them for their willingness to continue service on

this important committee.

       We also express our gratitude to Judge Mike Jacobs, Johnson County Judge, David

Maxwell, Director of Arkansas Department of Emergency Management, and Judge David

Saxon, Sebastian County District Court Judge, whose terms have expired, for their valuable

service to the committee. In addition, Jim Johnson, Dallas County Office of Emergency

Management Coordinator, is unable to continue service on the committee. The committee

is grateful to him for his service.